         Case 2:19-cv-00064-SEH Document 17 Filed 05/08/20 Page 1 of 5



Jonathan M. Cok
COK KINZLER PLLP
35 North Bozeman
P. O. Box 1105
Bozeman, Montana 59771-1105
Telephone: (406) 587-4445
jcok@cokkinzlerlaw.com


                  UNITED STATES DISTRICT COURT
           FOR THE DISTRICT OF MONTANA, BUTTE DIVISION

                                 **********

SANDRA FIKANI,               )
                             )                         CV 19-64-BU-SEH
         Plaintiff,          )
                             )
    v.                       )
                             )                         FIRST AMENDED
UNITED STATES OF AMERICA and )                           COMPLAINT
C&W FACILITY SERVICES INC.   )
                             )
         Defendants.         )

      COMES NOW the above-named Plaintiff, by and through her attorneys, and

complains and alleges as follows:

                          PARTIES AND JURISDICTION

      1.     Plaintiff Sandra Fikani is a citizen and resident of Belgrade, Gallatin

County, Montana.

      2.     This Court has jurisdiction over this case pursuant to the Federal Tort

Claims Act, 28 U.S.C. 2671, et seq., in that the claim arises from the Government’s

FIRST AMENDED COMPLAINT                                                          PAGE 1
          Case 2:19-cv-00064-SEH Document 17 Filed 05/08/20 Page 2 of 5



conduct and/or its employees conduct in negligently maintaining its property at the

United States Post Office, located in Belgrade, Montana. The negligent acts and

omissions that are the subject of this action were committed by the Government’s

agents and employees, while acting within the course and scope of their

employment. This Court has exclusive jurisdiction over tort claims brought against

the United States, pursuant to 28 U.S.C. § 1346(b).

      3.      Plaintiff’s claims were filed in writing with the United States Postal

Service (USPS) on September 14, 2018. On September 30, 2019, the USPS

denied Plaintiff’s claims. Accordingly, Plaintiff has exhausted her administrative

remedies.

      4.      The acts and omissions giving rise to this claim occurred at the United

States Post Office, located in Belgrade, Gallatin County, Montana, which is within

the Butte Division. Venue is proper in the Butte Division pursuant to 28 U.S.C. §

1402(b) and Local Rule 3.2.

      5.      C&W Facility Services Inc, (C&W) is a Massachusetts Corporation

with its principle place of business in Auburndale, Massachusetts. C&W does or

did business in Montana including providing cleaning services at the Belgrade Post

Office.

      6.      This Court has subject matter jurisdiction over C&W under 28 U.S.C.


FIRST AMENDED COMPLAINT                                                          PAGE 2
         Case 2:19-cv-00064-SEH Document 17 Filed 05/08/20 Page 3 of 5



§ 1332 on the basis of diversity of citizenship and on the ground that the amount in

controversy exceeds the sum of $75,000, exclusive of costs and interest.

      7.     The Court has personal jurisdiction over Defendant C&W because

Defendant does business in Montana and Plaintiff’s claim arise from Defendant

C&W’s acts or omissions that occurred in Belgrade, Gallatin County, Montana.

                      FACTS COMMON TO ALL CLAIMS

       8.     Plaintiff realleges the allegations contained in the preceding

paragraphs and incorporates them here by reference.

       9.     Defendant C&W Facility Services Inc. had a contract with Defendant

USPS to provide cleaning services at the Belgrade Post office. Plaintiff discovered

this when USPS disclosed this to Plaintiff in its Preliminary Pretrial Statement on

April 10, 2020.

       10.   Upon information and belief, early in the morning of September 24,

2016, government employees of the Belgrade United States Post Office and/or

employees of C&W Services Inc., cleaned the floors in the entry to the building.

       11.   The employees left a puddle of water on the floor and did not put up

any wet floor signs or warnings.

       12.   Ms. Fikani entered the building and walked across the floor toward

her post office box to pick up her mail. Ms. Fikani’s foot slipped on the puddle of


FIRST AMENDED COMPLAINT                                                        PAGE 3
         Case 2:19-cv-00064-SEH Document 17 Filed 05/08/20 Page 4 of 5



water and she fell to the hard, linoleum floor. Ms. Fikani was unable to get up and

unable to move her right leg, she called for help.

       13.    Ms. Fikani was taken by ambulance to Bozeman Deaconess Hospital

where she was diagnosed with a closed right hip fracture and she underwent an

open reduction and internal fixation. The surgeon inserted a nail and screw into

Ms. Fikani's broken femur.

       14.    Following surgery, Ms. Fikani was transferred to Gallatin County

Rest Home for rehabilitation and was able to return home on October 25, 2016.

                                    COUNT ONE
                                  (NEGLIGENCE)

       15.    Plaintiff realleges the allegations contained in the preceding

paragraphs and incorporates them here by reference.

       16.    The USPS failed to maintain its premises in a reasonably safe

condition and this failure constitutes negligence.

       17.    The USPS failed to properly train, hire, and supervise its employees

and/or contractors for work at the Belgrade Post Office. This failure constitutes

negligence.

       18.    Defendants failed to recognized the public safety risk of the wet floor

at the Belgrade Post Office. This failure constitutes negligence.

       19.    C&W failed to perform its contractual cleaning duties in a reasonably

FIRST AMENDED COMPLAINT                                                          PAGE 4
         Case 2:19-cv-00064-SEH Document 17 Filed 05/08/20 Page 5 of 5



safe manner. It left a puddle of water on the floor after cleaning and failed to place

signs warning the public of the wet floor. This failure constitutes negligence.

       20.   The negligence of Defendants was a substantial contributing factor

and the legal cause of the injuries to Plaintiff Sandra Fikani. Ms. Fikani is entitled

to recover damages as allowed by law.

                          DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury for claims against defendant C&W.

                             PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks the following relief:

      1.     Judgment against the Defense to compensate her for injuries and

             losses as described in the preceding paragraphs and as allowed by law;

      2.     For attorney fees and costs of this action;

      3.     For such relief as the Court deems just.

      DATED this 7th day of May, 2019.

                                               /s/ Jonathan M. Cok
                                              Jonathan M. Cok
                                              COK KINZLER PLLP

                                              Attorneys for Plaintiff




FIRST AMENDED COMPLAINT                                                           PAGE 5
